Citation Nr: 0201344	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  95-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death.  

In a March 1987 Board decision, service connection for the 
cause of the veteran's death was denied.  That decision would 
ordinarily be final, but, in Nehmer v. United States Veterans 
Administration, the District Court invalidated a portion of 
former 38 C.F.R. § 3.311a, pertaining to the adjudication of 
claims based on exposure to herbicides containing dioxin, 
holding that the regulation was based on an incorrect 
interpretation of the requirements of the Dioxin Act.  Nehmer 
v. United States Veterans Administration, 712 F.Supp. 1404, 
1423 (N.D. Cal. 1989).  The invalidated regulation had become 
effective September 25, 1985. 50 Fed. Reg. 34, 458 (1985).  
The court also voided all benefit denials made under the 
invalidated regulation and remanded the matter to VA for 
further proceedings not inconsistent with the court's 
opinion.  Id, VAOPGCPREC 15-95 (June 2, 1995).  

The District Court subsequently clarified that it intended to 
invalidate previous denials made on any basis where the 
disability was subsequently found to be due to inservice 
exposure to herbicidal agents. Nehmer v: United States 
Veterans Administration (Nehmer II), 32 F. Supp. 2d 1175, 
1183 (N.D. Cal. 1999). 

Because new regulations pertaining to the adjudication of 
claims of service connection for claims asserted as secondary 
to exposure to Agent Orange during service were promulgated 
subsequent to the denial of the veteran's earlier claim, the 
Board concludes (as did, apparently, the RO), that the 
appellant's claim for service connection for the cause of the 
veteran's death should be considered on a de novo basis. See 
McCartt v. West, 12 Vet. App. 164, 167 (1999); Spencer v. 
Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir. 1994), cert. denied, 115 S. Ct. 61 (1994).

It is noted that in the appellant's March 1995 substantive 
appeal, she asserted that she wished to appear before a 
member of the Board at a local VA office.  However, in a 
statement dated May 1999, she wrote that she wished to 
withdraw her request for a Travel Board hearing.  

The appellant's claim was remanded in July 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the VARO. 

2.  The veteran's death was due to astrocytoma and acute 
respiratory failure due to pneumonia and pulmonary infarct.  

3.  The veteran's astrocytoma was not present in service, or 
within one year of service, and was not related to exposure 
to Agent Orange in service.  

4.  The veteran's respiratory disorders were not related to 
service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death are not met. 38 U.S.C.A. §§ 
1110, 1112, 1116, 1310, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show complaints, 
manifestations, or treatment for a brain tumor.  The 1971 
separation examination and a Reserve examination from 1976 
also do not show complaints, manifestations, or treatment for 
a brain tumor.  On a report of medical history form from 
January 1976, the veteran placed checks in the "no" boxes 
in response to whether he had, or had ever had, frequent or 
severe headaches, eye trouble, dizziness or fainting spells, 
periods of unconsciousness, or whether he wore glasses or 
contact lenses.  He placed a check in the "yes" box in 
response to whether he had vision in both eyes.  

The private medical records show that the veteran was first 
seen in October 1977 with complaints of transient darkening 
of his vision in his left eye.  The veteran reported that 
this had been occurring for about 6 weeks.  It was noted that 
this problem would improve to the point where the veteran 
could read the newspaper, but that it continued to occur, and 
that the symptoms also occurred in his right eye.  

In an October 1977 letter, Dr. W. S. E. stated that it was 
difficult to make any kind of systemic diagnosis since the 
veteran had been feeling perfectly well with good appetite, 
no fever, etc.  

The veteran underwent a left temporoparietal craniotomy in 
October 1977, with a final diagnosis of astrocytoma, left 
temporal and parietal lobes, Grade III.  

A VA hospital report reflects that the veteran was 
hospitalized from February 1982 until his death in March 
1982.  A post mortem examination showed that the veteran died 
of acute respiratory failure due to pneumonia and pulmonary 
infarct, in addition to Astrocytoma, Grade III.  

The veteran's death certificate shows that he died on March 
[redacted], 1982.  Immediate cause of death was listed as acute 
respiratory failure due to pneumonia and pulmonary infarct.  
Astrocytoma Grade II was noted to be a significant condition 
contributing to death, but not related to the immediate cause 
of death.  An autopsy was authorized, but is not of record.  

In a statement dated March 1985, the veteran's mother wrote 
that shortly after returning from Vietnam, the veteran's 
health began to deteriorate rapidly, and there were times 
when he could not see because of a film that would come over 
his eyes.  She wrote that he also began having severe 
headaches.  She wrote that none of these problems existed 
before the veteran served in Vietnam.  She wrote that there 
was no history of cancer in their family.  She wrote that the 
veteran talked about the spraying the Army had done and about 
his fear of being affected by it.  

The appellant was afforded a hearing at the RO in March 1986, 
a transcript of which has been associated with the claims 
folder.  She stated that when the veteran left service he had 
headaches and could not see too well.  She testified that he 
talked about his experiences in service regarding exposure to 
Agent Orange.  She testified that the veteran had headaches 
on the left side near the top of his head.  She wrote that he 
had a vision problem.  She testified that the veteran got 
dizzy, and had to take aspirin for his headaches.  She 
testified that her son probably would not have sought 
treatment for his headaches in service.  

In a decision dated March 1987, the Board denied the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death because it was found 
that a brain tumor was not present in service and did not 
manifest itself within one year following service, and 
furthermore that the veteran did not have a disorder which 
was currently associated with exposure to Agent Orange.  

Evidence submitted subsequent to the March 1987 Board 
decision is summarized below:

In a statement dated May 1991, the appellant asserted that 
the veteran began having migraine headaches and failing 
eyesight when he was discharged from the Army.  She asserted 
that the veteran was sent to an area in Vietnam where Agent 
Orange was sprayed.  She asserted that the spraying of the 
Agent Orange caused his brain cancer, for which he underwent 
an operation, and which later cost him his life.  

In a letter dated May 1994, the appellant wrote a letter to 
her senator asserting that she did not understand how the 
veteran could be sent to war healthy and come back very sick 
with cancer.  

In the appellant's March 1995 substantive appeal, she 
asserted that Agent Orange caused the health of her son to 
deteriorate.  She asserted that her son had wondered if the 
Agent Orange was the reason for her sickness.  

In the representative's February 1997 1-646, it was asserted 
that the veteran's astrocytoma resulted from Agent Orange 
exposure.  

In a letter dated September 1999 from the appellant to her 
senator, she asserted that her son had told her he was 
exposed to Agent Orange.  She asserted that after returning 
home, he started having severe headaches and it was 
discovered he had a brain tumor which was operated on in 
1977.  She wrote that the symptoms occurred again, and that 
this time he was told the tumor was inoperable.  

In the representative's March 2000 1-646, it was asserted 
that the appellant had tried unsuccessfully to contact the 
physicians who had treated the veteran.  He wrote that Dr. 
Tice had died, and that the appellant had been unable to 
locate the other doctors, so that she had been unable to 
obtain a medical opinion to provide a nexus between the 
veteran's Agent Orange exposure and the development of 
astrocytoma which led to his death.  

In a September 2000 statement, the appellant wrote that the 
veteran had been treated at the VA Medical Center in Salem in 
March 1982 b Dr. J. J., and Dr. W. P.  She wrote that he had 
been treated by Roanoke Neurological Associates, Inc., at the 
Roanoke Memorial Hospital by Dr. W. T. and Dr. T. D. in 
October 1977, and that he had been treated at the Lewis Gale 
Hospital in Salem, Virginia, in October 1977, by Dr. J. F., 
Dr. W. T., Dr. W. C., Dr. W. E., and Dr. A. C.   

In a statement dated in August 2001, the appellant's 
representative wrote that VA had a duty to obtain an 
independent medical opinion regarding whether her son's brain 
tumor was related to his exposure to herbicides in Vietnam.  
The representative contended that the symptoms that the 
veteran experienced within one year of leaving service were 
actually symptoms of the veteran's brain tumor.  It was noted 
that at the appellant's hearing in March 1986, there was 
testimony to the effect that the veteran had prostrating 
headaches and dizziness upon his return from service.  


Analysis

The appellant has been informed of the evidence necessary to 
substantiate her claim and provided an opportunity to submit 
such evidence.  She was informed of such evidence in her 
February 1995 Statement of the Case, July 2000 Board remand, 
and her September 2000 Supplemental Statement of the Case.  
Moreover, VA has conducted reasonable efforts to assist her 
in obtaining evidence necessary to substantiate her claim.  
She has not identified any additional, relevant evidence that 
has not been requested or obtained.  



For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  See , Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. 106-475 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. § 3.159).  
Therefore, the case will not be remanded for further 
development.

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 1991) 38 C.F.R. § 3.303 (2001).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2001).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2001).  



Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2001).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (b) (West Supp. 2001).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). Presumptive service connection for 
these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met. 38 C.F.R. § 3.309(e) (2001).  The regulations do not 
provide for presumptive service connection for astrocytoma, 
otherwise known as a brain tumor, which was the cause of the 
veteran's death.

Several recent changes regarding Agent Orange have been 
enacted into law recently.  38 U.S.C. 1116 (f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107- ____ (H.R. 1291) (Dec. 27, 
2001).  Specifically, there is no time limit for developing 
respiratory cancers.  38 U.S.C. § 1116 (a) (2) (F).  Also, 
diabetes mellitus (Type 2) is now a presumptive disease under 
this section.  38 U.S.C.A. § 1116 (a) (2) (G).  As these 
changes do not affect the veteran's case, he is not 
prejudiced by the RO's not having initially reviewed them.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Another recent change is that a veteran is now presumed to 
have been exposed to Agent Orange if he served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C. § 1116(f), as 
added by § 201 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-__ (H.R. 1291) (Dece. 
27, 2001).  It is no longer required that a veteran have a 
presumptive disease for it to be presumed that he was exposed 
to Agent Orange.  As the veteran served in Vietnam during 
this time, it is presumed that he was exposed to Agent 
Orange.  

The Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for: hepatobiliary cancers; nasal and/or nasopharyngeal 
cancer; bone cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia; abnormal sperm parameters and infertility; 
motor/coordination dysfunction; chronic peripheral nervous 
system disorders; metabolic and digestive disorders (other 
than diabetes mellitus); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tumors; brain 
tumors; and, any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59232 
(1999).

The appellant is not entitled to service connection for the 
cause of the veteran's death on a presumptive basis as the 
evidence does not show that the veteran ever had one of the 
presumptive diseases listed in 38 C.F.R. § 3.309 (e).  The 
veteran died from an astrocytoma, or brain tumor.  Also, the 
Secretary specifically determined that brain tumors are not 
presumptive diseases under 3.309 (e).  64 Fed. Reg. 59232 
(1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The appellant is also not entitled to service connection for 
the cause of the veteran's death on a direct basis.  The 
evidence does not show that the veteran was treated for a 
brain tumor or any respiratory disorder (another cause of 
death was acute respiratory failure due to pneumonia and 
pulmonary infarct) in service.  

Even though a brain tumor is considered a chronic disease 
under 38 C.F.R. § 3.309 (a), the appellant is also not 
entitled to service connection for the cause of the veteran's 
death when her claim is considered on a presumptive basis for 
a chronic disease.  Although the appellant asserts that the 
veteran had dizziness and headaches within one year of 
leaving service and that these were symptoms of brain cancer, 
the appellant is not a medical physician who can make such a 
determination.  Lay persons are not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In light of the fact that the evidence does not show that the 
veteran was treated for dizziness and headaches in service or 
within one year of leaving service, it is determined that the 
claims file contains sufficient findings to make a decision 
on the appellant's claim without a specific medical opinion, 
either VA or otherwise.  38 U.S.C.A §5103A (d) (West Supp. 
2001).

It is noteworthy that the appellant has testified that the 
veteran had symptoms earlier than 1997.  The presented such 
testimony, for example, at the RO hearing in March 1986.  
However, the testimony the appellant has presented in support 
of her claim is insufficient to outweigh the medical reports 
that were written when the veteran began to undergo 
treatment.  Especially significant are the private medical 
reports dated in October 1977, in which the veteran's 
physician noted that the veteran said he had been having 
symptoms for about six weeks.  It is highly unlikely that, 
under circumstances indicating the possibility of serious 
illness, the veteran would have neglected to inform his 
physician of an extended period of dizziness and or 
headaches.  Therefore, despite the appellant's testimony 
regarding the veteran's symptoms, the medical reports 
establish a compelling reason to find as a fact that the 
symptoms were not present for a long period before October 
1977. 

As the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim must be denied.  38 U.S.C.A 
§5107 (West Supp. 2001)

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



